NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 16-2161
                                     ______________

                                   SHEILA A. KAZAR,
                                               Appellant

                                             v.

               SLIPPERY ROCK UNIVERSITY OF PENNSYLVANIA,
            SUSAN HANNAM, JACK LIVINGSTON,WILLIAM WILLIAMS
                              ______________

              APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                            (D.C. No. 2-13-cv-00060)
                       District Judge: Hon. Alan N. Bloch
                                 ______________

                                 Argued January 12, 2017
                                    ______________

          Before: SMITH, Chief Judge, JORDAN and SHWARTZ, Circuit Judges.

                                 (Filed: February 14, 2017)

                                     ______________

                                        OPINION*
                                     ______________


James B. Lieber, Esq. [Argued]
Thomas M. Huber, Esq.
Jacob M. Simon, Esq.

      *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
Lieber Hammer Huber & Bennington
5528 Walnut Street
2nd Floor
Pittsburgh, PA 15232

      Counsel for Appellant

Kemal A. Merichli, Esq. [Argued]
Scott A. Bradley, Esq.
Office of Attorney General of Pennsylvania
564 Forbes Avenue
6th Floor, Manor Complex
Pittsburgh, PA 15219

      Counsel for Appellee


SHWARTZ, Circuit Judge.

      Sheila Kazar, a former professor at Slippery Rock University (“SRU”), sued:

(1) defendants Susan Hannam, Jack Livingston, and William Williams (the “Individual

Defendants”) under 42 U.S.C. § 1983 for retaliating against her in violation of the First

Amendment for participating in a program that supports Lesbian, Gay, Bisexual, and

Transgender (“LGBT”) issues and denying her equal protection; and (2) SRU under

Title IX, 20 U.S.C. § 1681, for engaging in gender-based employment discrimination.

The District Court correctly granted the Individual Defendants’ summary judgment

motion on Kazar’s § 1983 claims because the record: (1) shows that SRU did not renew

her tenure-track teaching contract because she failed to timely obtain her Ph.D.; and (2)

does not show that the Individual Defendants treated her differently than similarly

situated persons. The District Court also correctly ruled in favor of SRU on Kazar’s

gender-based employment discrimination claim under Title IX. We will therefore affirm.


                                             2
                                            I

      In the Spring of 2009, SRU posted an opening for a full-time tenure-track

Assistant Professor position in the Department of Geography, Geology, and the

Environment (“Geography Department” or the “Department”). The posting indicated

that the position required an applicant to have a Ph.D. at the time of appointment. Kazar,

who at the time was pursuing a Ph.D. in geography at West Virginia University

(“WVU”), applied for the position and interviewed with Susan Hannam, the Dean of the

College of Health, Environment, and Science. Hannam told Kazar that she needed to

complete her Ph.D. before commencing employment with SRU.                Kazar informed

Hannam that she would try to obtain her Ph.D. by the start of classes but did not

guarantee that she would do so. On May 15, 2009, SRU offered Kazar the position in the

Geography Department and informed her that the terminal degree for the position was a

Ph.D. in geography, geology, environmental sciences, or a related field. Kazar accepted

the offer and was appointed to the position. In her new position, Kazar, like all of SRU’s

probationary tenure-track faculty members, was subject to an annual review to determine

whether her employment would be renewed for the following year.

      On July 30, 2009, Kazar informed Hannam that she had scheduled her

dissertation defense for October 21, 2009, and expressed confidence that the process

would go smoothly. While Kazar did not earn her Ph.D. by the start of classes, SRU




                                            3
did not revoke Kazar’s employment offer, and instead relied on her representation

that she would defend her dissertation that Fall.

       On October 14, 2009, Kazar informed Hannam and William Williams, the

Provost of SRU, that she needed to further delay her dissertation defense. She

anticipated defending her dissertation in February 2010 and graduating from

WVU with her Ph.D. in May 2010. As a result, Kazar’s position was converted

to a lesser paying non-tenure-track instructor position.

       Kazar did not obtain her Ph.D during the 2009-10 academic year.           The

Department Evaluation Committee (“DEC”) nevertheless recommended that Kazar’s

contract be renewed for the following academic year, provided that she complete her

Ph.D. Hannam informed Kazar of this recommendation and that she would be

required to successfully defend her dissertation by July 23, 2010. Kazar met this

deadline by defending her dissertation on July 22, 2010, and, on August 16, 2010,

SRU offered Kazar a tenure-track position for the 2010-11 academic year. The offer

letter once again stated that a Ph.D. in geography, geology, environmental sciences,

or a related field was the terminal degree for the position.

       Before the start of the 2010-11 academic year, Kazar explained to Hannam that

she still needed to edit her dissertation to complete her Ph.D. and graduate. In November

2010, an SRU administrator asked Kazar if she intended to graduate by December 2010.

Kazar responded that she would not graduate in December but intended to do so by May

2011. Shortly thereafter, Hannam asked Kazar about her graduation date, and Kazar

                                              4
responded that she needed time to complete edits to her dissertation.

       Concerned about the status of her Ph.D. and its impact on her employment, Kazar

contacted her doctoral chair, WVU Geography Professor Timothy Warner.                   On

December 10, 2010, Warner sent an email to SRU stating:

       I understand from Sheila Kazar that you need feedback from me, as Chair
       of Sheila’s dissertation committee on her likelihood of graduating in the
       spring. I can assure you that Sheila has defended her dissertation and is
       close to being done. She still has some corrections to make to her
       dissertation and these corrections need to be approved by her entire
       dissertation committee before she will actually graduate, but I’ll do my best
       to work with her and her committee to see that she graduates in May.

App. 167.

       In February 2011, Jack Livingston, the Chair of SRU’s Geography Department,

and Associate Professor Julie Snow, the head of the DEC, submitted letters to Hannam

recommending that Kazar’s employment not be renewed at the end of the academic year.

The DEC recommendation, dated February 1, 2011, noted that Kazar had not completed

her Ph.D., referred to deficiencies in her teaching and research, and stated that she failed

to promote higher-level critical thinking in her courses. Livingston’s recommendation,

dated February 4, 2011, stated that he could not recommend renewal of her contract

because of the continuing unfinished status of her doctoral degree and the lack of

evidence of a firm completion date.

       On February 10, 2011, Kazar submitted a rebuttal letter to Hannam, which argued

that the DEC’s assessment of her teaching abilities was erroneous and conveyed Kazar’s

expectation that she would graduate in May 2011. On the same day, her thesis advisor,

Warner, wrote an email to Livingston, Hannam, and Williams addressing the concerns

                                             5
Livingston and the DEC raised about Kazar’s doctorate and providing details about

seventeen items Kazar needed to complete on her dissertation. Among other things, he

explained:

          Sheila defended her dissertation in July of last year. The committee was
          pleased with her work, but asked for some revisions that turned out to be
          relatively substantial once we got stuck into them. . . . I will ask the
          committee to give me a definitive decision on their acceptance of the
          dissertation by March 28. I am assuming the response of the committee
          will be positive, and therefore that Sheila will graduate May 15[,] 2011.

App. 174.

          SRU did not renew Kazar’s contract. Specifically, on February 25, 2011, Hannam

recommended against renewing Kazar’s contract for the next academic year due to

Kazar’s failure to receive her doctoral degree in a timely fashion and concerns about

Kazar’s teaching. On March 23, 2011, Williams recommended against Kazar’s renewal

for the 2011-12 academic year. By letter dated March 30, 2011, SRU President Robert

Smith informed Kazar that SRU would not renew her contract.

          On April 6, 2011, the SRU Geography Department posted an opening for a

temporary instructor position and indicated that the position required a master’s degree in

geology or a related field and that a Ph.D. was preferred. Despite encouragement from

Smith, Kazar did not apply for the position, which Kolson Schlosser, Ph.D., ultimately

filled.

          Kazar is a lesbian and while at SRU, participated in a number of LGBT programs,

including Safe Zone, which provides support for LGBT students. She received Safe

Zone training on October 12, 2010, and afterwards placed a pink triangle sticker on her


                                             6
office door to signify that she had completed the training. The record does not contain

any evidence that Kazar’s colleagues or the Individual Defendants made any statements

to her about her sexual orientation or participation in any of these programs.

       Kazar filed this lawsuit, alleging denial of free speech (Count One) and equal

protection (Count Two) under § 1983 against the Individual Defendants and gender-

based employment discrimination in violation of Title IX against SRU (Count Three).

Prior to filing this lawsuit, Kazar did not raise a claim of discrimination with anyone at

SRU, file a discrimination complaint with SRU, or seek administrative relief through the

Equal Employment Opportunity Commission or the Pennsylvania Human Rights

Commission.

       After extensive discovery, defendants filed a motion for summary judgment. The

District Court granted the motion on Counts One and Two and dismissed Count Three.

With respect to Counts One and Two, the Court found that there was no evidence that the

non-renewal of Kazar’s tenure-track contract was connected to her engaging in protected

activity or her gender. As to Count Three, the Court held that Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000, was the exclusive avenue to bring her employment

discrimination claim, and since Kazar had not exhausted her remedies under Title VII,

she could not now pursue claims under Title IX. Kazar appeals.

                                            II1

                                             A


       1
           The District Court had jurisdiction under 28 U.S.C. § 1331.           We have
jurisdiction under 28 U.S.C. § 1291.
                                             7
       We review the District Court’s grant of summary judgment de novo. Alcoa, Inc.

v. United States, 509 F.3d 173, 175 (3d Cir. 2007). In doing so, we will apply the same

standard as the District Court and view facts and make reasonable inferences in Kazar’s

favor. Hugh v. Butler Cty. Family YMCA, 418 F.3d 265, 266-67 (3d Cir. 2005).

       Summary judgment is appropriate where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). An issue is “genuine” only if there is sufficient evidence on which a reasonable

jury could find for the non-movant. Kaucher v. County of Bucks, 455 F.3d 418, 423 (3d

Cir. 2006) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

                                             B

       To prevail on a First Amendment retaliation claim, a public employee, such as a

professor at a public university,2 must demonstrate that: (1) she engaged in activity that is

protected by the First Amendment; and (2) the protected activity was a substantial factor

in the employer’s retaliatory action.3 Gorum v. Sessoms, 561 F.3d 179, 184 (3d Cir.

2009). “The first factor is a question of law; the second factor is a question of fact.” Id.

       2
          A professor at a public institution is a public employee. Bd. of Regents of State
Coll. v. Roth, 408 U.S. 564, 576-77 (1972) (“[I]n the area of public employment, the
Court has held that a public college professor dismissed from an office held under tenure
provisions and college professors and staff members dismissed during the terms of their
contracts have interests in continued employment that are safeguarded by due process.”
(citations omitted)); see also Gorum v. Sessoms, 561 F.3d 179, 184 (3d Cir. 2009)
(observing that a professor at Delaware State University was a public employee).
        3
          We have set forth a different set of elements for a non-public employee to state a
First Amendment retaliation claim: (1) that the employee engaged in a protected activity;
(2) that the defendants’ retaliatory action was sufficient to deter a person of ordinary
firmness from exercising his or her rights; and (3) that there was a causal connection
between the protected activity and the retaliatory action. Thomas v. Independence
Township, 463 F.3d 285, 296 (3d Cir. 2006).
                                             8
(internal quotation marks and citation omitted). “If these two elements are satisfied, the

burden shifts to the defendants to demonstrate that the same action would occur if the

speech had not occurred.” Id.

       Here, Kazar claims that she engaged in a protected activity—participating in the

Safe Zone program—and as a result, SRU retaliated against her by choosing not to renew

her contract. Kazar and the Individual Defendants do not dispute that Kazar’s posting of

a pink triangle on her door and participating in the Safe Zone program constituted

protected speech under the First Amendment. The Individual Defendants instead argue

that this protected activity was not a “substantial factor” in SRU’s decision not to renew

Kazar’s contract.

       A plaintiff can establish that her participation in a protected activity was a

“substantial factor” in an employer’s retaliatory actions by showing: “(1) an unusually

suggestive temporal proximity between the protected activity and the allegedly retaliatory

action, or (2) a pattern of antagonism coupled with timing to establish a causal link.”

Lauren W. ex rel. Jean W. v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007) (citing

Krouse v. Am. Sterilizer Co., 126 F.3d 494, 503-04 (3d Cir. 1997)). If the plaintiff

cannot make either of these showings, then she must demonstrate that the evidence would

provide the trier of fact a basis to infer causation. Id. Kazar has failed to establish, under

any of these approaches, that her participation in the Safe Zone Program was a

“substantial factor” in SRU’s decision to not renew her contract.

       First, the temporal proximity between Kazar’s participation in the Safe Zone

program and SRU’s decision not to renew her contract is not unusually suggestive.

                                              9
Kazar completed the Safe Zone training in mid-October 2010.         In accordance with

Kazar’s union contract, she received annual reviews from her department and department

chairperson in early February 2011, and the first recommendation against renewing her

contract was not issued until after that review. Thus, more than three months passed

between her Safe Zone training and the recommendation against renewing her contract.

Courts have held that this timeframe is not unusually suggestive of retaliatory intent.

Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273-74 (2001) (per curiam) (observing

that three- and four- month periods between a protected activity and retaliatory conduct

were not suggestive of retaliatory intent); see also Jones v. Se. Pa. Transp. Auth., 796
F.3d 323, 331 (3d Cir. 2015) (holding that a gap of “nearly three months” between an

employee’s protected activity and an employer’s adverse employment action does not

provide an inference of causation).

      Second, Kazar has failed to establish a pattern of antagonism based on her

involvement in LGBT advocacy groups. The record does not contain any evidence

indicating that the Individual Defendants made any negative statements to Kazar about

her participation in any of these programs. Furthermore, the record does not show that

the Individual Defendants changed the way they interacted with Kazar because of her

participation in these school-sponsored programs. It does not even show that they had

anything more than a passing awareness that Kazar was affiliated with the Safe Zone

program.   Kazar has simply failed to set forth any evidence of antagonism by the

Individual Defendants.



                                          10
       Finally, the record does not provide a basis from which a reasonable juror could

conclude that SRU failed to renew Kazar’s contract due to her participation in the Safe

Zone program. Instead, the record supports a finding that SRU failed to renew Kazar’s

contract because she had not timely completed her Ph.D. The Ph.D. requirement was

well-known and existed even before Kazar applied for the job and concerns about the

status of her Ph.D. were expressed both before and after her participation in Safe Zone.

She represented that she would do her best to complete her Ph.D. before classes began in

the fall of 2009, but failed to do so. Instead, she said that she had scheduled her

dissertation defense for October 21, 2009. When October approached, Kazar informed

SRU that she would not defend her dissertation by this new date but expected to do so in

February 2010. She again failed to meet the projected timeline for completing her Ph.D.,

but SRU nevertheless allowed her to return for the 2010-11 academic year because she

defended her dissertation in July 2010. When it came time for Kazar’s 2010-11 academic

year evaluation in February 2011, she still had not completed her Ph.D. and, according to

her dissertation advisor, was in the midst of completing “substantial” revisions. As a

result of her failure to timely receive her doctorate, SRU did not renew Kazar’s contract

for the 2011-12 academic year.       SRU nonetheless encouraged her to apply for a

temporary instructor position in the Geography Department—an opportunity that Kazar

declined to pursue.

       Given the absence of any evidence showing the Individual Defendants acted with

retaliatory animus towards Kazar because of her participation in the Safe Zone program,

and in light of this sequence of events, the only reasonable inference a jury could draw is

                                            11
that she was not allowed to continue in her tenure-track faculty position because she

failed to complete her Ph.D.     Accordingly, the District Court’s entry of summary

judgment on Count One will be affirmed.

                                              C

      Kazar’s equal protection claim also fails. To prevail on a § 1983 claim for denial

of equal protection, a plaintiff must prove the existence of purposeful discrimination by

demonstrating that, based on membership in a protected class, he or she received

“different treatment from that received by other individuals similarly situated.” Keenan

v. City of Philadelphia, 983 F.2d 459, 465 (3d Cir. 1992); Andrews v. City of

Philadelphia, 895 F.2d 1469, 1478 (3d Cir. 1990). Thus, an “essential element of a claim

of selective treatment under the Equal Protection Clause is that the [plaintiff has

identified] comparable parties [who] were ‘similarly situated.’”    Startzell v. City of

Philadelphia, 533 F.3d 183, 203 (3d Cir. 2008). “Persons are similarly situated under the

Equal Protection Clause when they are alike ‘in all relevant aspects.’” Id. (quoting

Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)).

      Assuming that Kazar has proven membership in one or more protected classes, her

claim fails because she has not identified similarly situated individuals.    Kazar has

identified four individuals whom she claims were similarly situated: Stenton Danielson,

John Buttermore, Kolson Schlosser, and Pavani Tallypally. None of these individuals,

however, are similar to Kazar in “all relevant aspects.” Id. Both Danielson and Schlosser

differ from Kazar in a critically important respect: when they were hired into the

Geography Department, they had their doctorates. Buttermore and Tallypally were hired

                                           12
into an entirely different school at SRU—the School of Business—where their annual

review was conducted by different faculty members, with different areas of expertise, and

differing expectations for research and departmental service. Because Kazar has failed to

identify an individual who was similarly situated to her, she has not met her burden to

sustain a claim for denial of equal protection. Accordingly, the District Court’s entry of

summary judgment on Count Two will be affirmed.

                                             D

       Kazar also brings a claim against SRU for discrimination on the basis of gender in

violation of Title IX.4 The District Court dismissed this claim, concluding that since

Kazar sought relief for employment discrimination, she was required to proceed under

Title VII, and her claim failed because she had not exhausted her administrative

remedies.5 The District Court therefore concluded that her Title IX claim lacked merit.

We agree that the Title IX claim is meritless but reach this conclusion on different

grounds. See Azur v. Chase Bank, USA, Nat’l Ass’n, 601 F.3d 212, 216 (3d Cir. 2010)


       4
         Title IX provides that “[n]o person in the United States shall, on the basis of sex,
be excluded from participation in, be denied the benefits of, or be subjected to
discrimination under any education program or activity receiving Federal financial
assistance[.]” 20 U.S.C. § 1681(a).
       5
         The District Court followed the reasoning set forth in Lakoski v. James, 66 F.3d
751 (5th Cir. 1995). The Lakoski court held that Title VII displaces Title IX because
allowing Title IX employment discrimination claims to proceed without satisfying Title
VII’s exhaustion requirements would upset Congress’s remedial scheme for redressing
employment discrimination. Id. at 754. While Lakoski and other courts have used the
word “preempt” to describe the relationship between Title IX and VII, use of that word
may cause confusion. The word “preemption” is used when evaluating whether a federal
law supersedes a state law under the Supremacy Clause. See, e.g., Arizona v. United
States, 132 S. Ct. 2492, 2500 (2012). Here, the question involves the relationship
between two federal laws and whether they may coexist or if one law displaces the other.
                                             13
(“We may affirm the District Court’s order granting summary judgment on any grounds

supported by the record.”).

       Setting aside whether Title IX may be used to bring an employment discrimination

claim, Kazar has not provided evidence from which a reasonable juror could conclude

that the decision not to renew her tenure-track teaching position based on her failure to

timely obtain her Ph.D. was pretextual.

       The standard for proving Title IX and VII gender discrimination claims is the

same. See Buntin v. Breathitt Cty. Bd. of Educ., 134 F.3d 796, 800 (6th Cir. 1998);

Murray v. N.Y. Univ. Coll. of Dentistry, 57 F.3d 243, 248 (2d Cir. 1995); Preston v.

Commonwealth of Va. ex rel. New River Cmty. Coll., 31 F.3d 203, 206 (4th Cir. 1994);

Roberts v. Colo. State Bd. of Agric., 998 F.2d 824, 832 (10th Cir. 1993); Lipsett v. Univ.

of P.R., 864 F.2d 881, 896-97 (1st Cir. 1988); Mabry v. State Bd. of Cmty. Colls. &

Occupational Educ., 813 F.2d 311, 317 (10th Cir. 1987); O’Connor v. Peru State Coll.,

781 F.2d 632, 642 n.8 (8th Cir. 1986). Thus, we will evaluate Kazar’s Title IX claim

under the framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973).

       Under the McDonnell Douglas framework, a plaintiff claiming discrimination

must first establish a prima facie case. Doe v. C.A.R.S. Prot. Plus, Inc., 527 F.3d 358,

364 (3d Cir. 2008). If the plaintiff is able to establish a prima facie case, “the burden

then must shift to the employer to articulate some legitimate, nondiscriminatory reason

for the employee’s rejection.” Iadimarco v. Runyon, 190 F.3d 151, 157 (3d Cir. 1999)


                                             14
(quoting McDonnell Douglas, 411 U.S. at 802). If the employer meets its burden, “[t]he

plaintiff then must establish by a preponderance of the evidence that the employer’s

proffered reasons were merely a pretext for discrimination, and not the real motivation

for the unfavorable job action.” Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir.

2003) (per curiam). “[T]hroughout this burden-shifting paradigm the ultimate burden of

proving intentional discrimination always rests with the plaintiff.” Fuentes v. Perskie, 32
F.3d 759, 763 (3d Cir. 1994).

       Even assuming that Kazar has established a prima facie case of gender-based

discrimination, SRU has articulated a legitimate, non-discriminatory reason for declining

to renew her tenure-track teaching contract: Kazar failed to timely complete her Ph.D.

See supra at 11-12. Kazar has not shown that this reason was pretextual. As already

discussed, Kazar was given multiple opportunities to fulfill the Ph.D. requirement for her

position and repeatedly failed to do so. Kazar based her assertion that her non-renewal

was motivated by gender on nothing more than supposition. As discussed in connection

with her equal protection claim, Kazar has not identified a similarly situated male who

was treated differently. Moreover, although Kazar notes that a posting seeking a

replacement for her position required only a master’s degree (but noted a Ph.D. was

preferred), and she was replaced by a man, neither fact provides a basis to infer pretext.

First, the posting was for a temporary position, different from the tenure-track position

she sought. Second, the tenure-track position Kazar sought always required a Ph.D.,

regardless of what this temporary position required. Third, although the temporary



                                             15
position required only a master’s degree, the position was filled by an individual who had

a Ph.D. Fourth, Kazar was encouraged to apply for the position but she declined to do so.

      Kazar’s other arguments about a pattern of antagonism are also not borne out by

the record. In short, she has provided no evidence from which a reasonable juror could

conclude that she was treated differently because of her gender. Rather, the record

supports only one conclusion: SRU decided not to renew Kazar’s tenure-track contract

because she failed to timely receive her Ph.D.

                                            III

      For the foregoing reasons, we will affirm.




                                            16
SHWARTZ, Circuit Judge, concurring.

       I write separately to provide an analysis of the Supreme Court precedent relevant

to whether Title VII displaces Title IX because that issue was the ground on which the

District Court dismissed the case, a focus of the parties’ arguments on appeal, and the

specific subject about which we requested oral argument. As explained below, Supreme

Court precedent supports allowing plaintiffs to pursue relief for gender-based

employment discrimination at federally-funded educational institutions via Title IX

regardless of whether a plaintiff has satisfied Title VII’s exhaustion requirements.

       First, the Supreme Court has held that, based upon its broad statutory language

and legislative history, Title IX bans employment discrimination on the basis of gender,

N. Haven Bd. of Educ. v. Bell (North Haven), 456 U.S. 512, 525, 535-36 (1982), and

provides plaintiffs a private right of action to seek damages, Cannon v. Univ. of Chi., 441
U.S. 677, 696, 717 (1979).

       Second, the Supreme Court has recognized that Title VII is not the exclusive

means to address employment discrimination. Johnson v. Ry. Express Agency, Inc., 421
U.S. 454, 459 (1975) (recognizing that while Title VII provides “a comprehensive

solution for the problem[s] of invidious discrimination in employment, the aggrieved

individual clearly is not deprived of other remedies he possesses and is not limited to

Title VII in his search for relief”); Alexander v. Gardner-Denver Co., 415 U.S. 36, 48

(1974) (“[T]he legislative history of Title VII manifests a congressional intent to allow an

individual to pursue independently his rights under both Title VII and other applicable

state and federal statutes.”).

                                             1
       Third, the Supreme Court has observed that Title IX and Title VII are “vastly

different” statutes. Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 175 (2005).

While the two statutes address the same type of conduct, they target different offenders,

have different statutes of limitations, and provide some different remedies. Moreover,

they were enacted to achieve different goals: Title IX protects individuals from gender

discrimination at educational institutions receiving federal funds, and Title VII

compensates victims of discrimination by their employers. Gebser v. Lago Vista Indep.

Sch. Dist., 524 U.S. 274, 287 (1998).      The Court has held that statutes with such

overlapping purposes may coexist, particularly when they reach different situations, and

there is an obligation to enforce both. See J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred

Int’l, Inc., 534 U.S. 124, 143 (2001).

       Fourth, not only are Title VII and Title IX appropriately viewed as two avenues to

seek relief for employment discrimination but, as stated in the Panel’s opinion, the

standard for proving a Title VII claim applies to gender-discrimination claims arising

under Title IX. By holding that Title VII standards apply to Title IX employment claims,

our sister circuits recognize that these statutory avenues to address employment

discrimination coexist.

       Fifth, while the Supreme Court has held that Congress’s enactment of a

comprehensive scheme to address a problem may demonstrate “congressional intent to

preclude” seeking remedies via other statutes, see Middlesex Cty. Sewerage Auth. v.

Nat’l Sea Clammers Ass’n, 453 U.S. 1, 20 (1981), that principle is not applicable here

because Title IX was enacted after Title VII. When Congress drafted Title IX, it was

                                            2
aware of Title VII’s administrative framework and chose not to include a similar scheme

for bringing Title IX claims. See St. Louis, I.M. & S. Ry. Co. v. United States, 251 U.S.
198, 207 (1920) (stating that “Congress must be presumed to have known of its former

legislation . . . and to have passed the new laws in view of the provisions of the

legislation already enacted”).     Instead, Congress enacted a pre-suit notification

requirement. 20 U.S.C. § 1682; Gebser, 524 U.S. at 290 (“Because the express remedial

scheme under Title IX is predicated upon notice to an ‘appropriate person’ and an

opportunity to rectify any violation, 20 U.S.C. § 1682, we conclude, in the absence of

further direction from Congress, that the implied damages remedy should be fashioned

along the same lines.”). This intentional selection confirms that Congress meant to allow

Title IX claims to be brought to court without compliance with the administrative

requirements for Title VII claims. This is consistent with Congress’s choices in other

antidiscrimination statutes in which it does not require administrative exhaustion before

filing suit. See, e.g., 29 U.S.C. § 621 (age discrimination); id. § 206(d) (equal pay). We

may presume that when Congress includes an administrative scheme to address a
                                                                                  1
problem in one statute and omits it from another that it does so intentionally.        Cf.


      1
         As noted in the Panel’s opinion, the District Court, following Lakoski v. James,
66 F.3d 751, 754 (5th Cir. 1995), held that Title VII displaces Title IX because allowing
Title IX employment discrimination claims to proceed without satisfying Title VII’s
exhaustion requirements would upset Congress’s remedial scheme for redressing
employment discrimination. While there are circumstances in which the existence of a
comprehensive remedial scheme in a statute will demonstrate that Congress intended for
that statute to be the exclusive avenue for relief, as explained herein, Supreme Court
precedent leads to the conclusion that Title IX provides an avenue for relief for gender-
based employment discrimination at federally funded educational institutions. Even
though this seemingly enables employees at such institutions to avoid an administrative
                                            3
Duncan v. Walker, 533 U.S. 167, 173 (2001) (discussing that when Congress includes

language in one statute, but not in another, it is presumed to have intentionally included

and excluded the provision).

      For these reasons, Supreme Court precedent warrants concluding that Title IX

provides an independent avenue that coexists with Title VII for pursuing claims of

gender-based employment discrimination.




requirement other employees who proceed via Title VII must follow, this conclusion
flows from the precedent described herein and Congress’s goal in enacting Title IX to
eradicate gender discrimination in places of learning.
                                            4